Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise covered by the above enumerated appeal consists of titanium dioxide anatase exported from Japan during May, 1965, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, 2nd Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary *767course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was U.S. $385 per metric ton less the invoice ocean freight and insurance.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such value was U.S. $385 per metric ton, less the invoice ocean freight and insurance.
Judgment will issue accordingly.